Title: To Thomas Jefferson from John Smyth, 13 June 1801
From: Smyth, John
To: Jefferson, Thomas


               
                  Sir,
                  Havana 13th. June 1801—:
               
               I hope you will pardon the Liberty I take of addressing you—I had the honor of serving the U.S. as a Clerk in the Department of State under Mr. Randolph & a short time prior to his resignation I went to Madeira, of which Island I am a native, & where my Father had been an eminent Merchant, but failed. Upon my return to Philadelphia in 1798, I addressed myself to Colo. Pickering then Secy. of State but was informed there was no vacancy. I was educated in England & France where I was a College Companion of Maxn. Robespierre’s & Lebon. I speak & write fluently the French, Portugueze & Spanish Language, the latter I have perfected myself in, since my residence here of two years.—
               Mr. Randolph can testify as to my knowledge of the two former Languages. As I wish to return to America & should be happy to serve the US. I take this method Sir of requesting your influence in recommending me to a situation as Clerk & Interpreter in the Dept. of State & I flatter myself you will allow the conveniency & utility of having a Clerk in the Dept. of State who is Master of those Languages—Should you honor me with a favorable answer I will immediately repair to the Seat of Government. You will please to address your Letter to John Smyth of Madeira care of the American Consul, Havana—
               I have the honor to be very respectfully Sir, Your Excellency’s Most Obedient Servant.
               
                  
                     John Smyth
                  
               
            